
	

114 S2877 IS: To amend title 32, United States Code, to specify the availability of certain funds provided by the Department of Defense to States for drug interdiction and counter-drug activities.
U.S. Senate
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2877
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2016
			Mrs. Shaheen (for herself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 32, United States Code, to specify the availability of certain funds provided by the
			 Department of Defense to States for drug interdiction and counter-drug
			 activities.
	
	
		1.Availability of funds provided by Department of Defense to States for drug interdiction and
 counter-drug activitiesSection 112(a) of title 32, United States Code, is amended— (1)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively;
 (2)by striking The Secretary and inserting (1) The Secretary; and (3)by adding at the end the following new paragraph:
				
 (2)Funds provided under this subsection shall remain available for obligation or expenditure for three fiscal years..
			
